             Case 8:19-cr-00181-PX Document 40 Filed 01/18/20 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

 UNITED STATES OF AMERICA                       *
                                                *
        v.                                      *    CRIMINAL NO. PX-19-181
                                                *
 RONDELL HENRY,                                 *
                                                *
                 Defendant                      *
                                                *
                                             *******

                                   JOINT STATUS REPORT

       The defendant filed a Motion for a Competency Evaluation and Hearing on September

16, 2019. The Government did not object. ECF No. 36.

       In a report dated December 20, 2019, the appointed Forensic Psychologist from the

Bureau of Prisons determined that “there is ample evidence to indicate the defendant suffers

from a mental disorder or disease that would substantially impair his ability to assist counsel in

his defense.” The Forensic Psychologist further stated that “[f]ormal competency restoration

procedures at a Federal Medical Center are highly recommended.”

       The parties have conferred, and neither side intends to dispute the Forensic

Psychologist’s opinion at this time. The parties propose that the Court hold the required hearing

under 18 U.S.C. § 4241(c), at which counsel and the defendant will be present and the Forensic

Psychologist will be available by video-conference. At that time, the parties intend to ask the

Court to remand the defendant to the custody of the Attorney General under 18 U.S.C. § 4241(d)

to be hospitalized at a BOP facility “for such a reasonable period of time, not to exceed four

months, as is necessary to determine whether there is a substantial probability that in the

foreseeable future he will attain the capacity to permit the proceedings to go forward.” 18 U.S.C.

§ 4241(d)(1).
          Case 8:19-cr-00181-PX Document 40 Filed 01/18/20 Page 2 of 2



       The defendant is in-transit back to the District of Maryland. The parties propose

contacting the Court upon the defendant’s arrival, in order to schedule the hearing.




                                                 Respectfully submitted,

                                                 Robert K. Hur
                                                 United States Attorney

                                           By:              /s/
                                                 Thomas P. Windom
                                                 Assistant United States Attorney




                                                 2
